Pennewill, C. J.
(charging the jury). The defendant, John J. McIvor, is charged in this case with the crime of manslaughter. It is alleged in the indictment that on the 25th day of March of the present year, the defendant was running an automobile on the Philadelphia Pike in an unlawful m'anner; and while so doing, at a point on said pike north of Myrtle avenue, the automobile struck one Raymond B. Kelly and so injured him that he died a few days thereafter, as a result of his injuries. .
The defendant is charged with driving his automobile unlaw*126fully at the time of the accident: (1) Because he ran at a greater rate of speed than that allowed by the statute. (2) Because he was running on the wrong side of the road at and just before the accident. (3) Because he was driving his automobile at an unreasonable rate of speed without having regard to the traffic and so as to endanger the safety of any person or injure the property of any person on the highway.
The defendant denies that he was driving his automobile at the time of the accident at an unlawful rate-of speed or in an unlawful manner or so as to endanger the property or lives of others on the highway, and claims that the accident occurred because the deceased so suddenly appeared between the automobile and a large truck that was passing at the time that the defendant could not avoid hitting him although he applied his brakes and did all he could to stop his car in time. His defense, therefore, is that the accident occurred through no fault of his but entirely by misadventure.
The indictment being for manslaughter, it is necessary for us to define as clearly as we can what constitutes that crime.
Manslaughter is termed homicide, and is so called because it is the killing of a human being; but it is not malicious homicide, and is therefore unlike murder, which contains malice. It is the unlawful killing of another, without malice, express or implied, and is either voluntary or involuntary.
Voluntary manslaughter is where one kills another in the heat of blood, and usually occurs in fighting or under great provocation. This may be termed the common kind of manslaughter and is probably somewhat familiar to you.
 Involuntary manslaughter, which is less common and perhaps less familiar, is where a person, in committing an unlawful act, not felonious or tending to great bodily harm, or in committing a lawful act without proper caution or requisite skill, unguardedly, or undesignedly kills another. Manslaughter may arise, as you see, from an unlawful act, or from a lawful act done without proper caution or skill.
So you can understand what the indictment means by the *127charge that the defendant is guilty of manslaughter because he killed Raymond B. Kelly while running his car at a greater rate of speed than the law allows, or in the performance of the lawful act of running his car within the speed limit, but without proper caution and care, and in disregard of the safety of others.
Homicide by misadventure is the accidental killing of another where the slayer is doing a lawful act unaccompanied by any criminally careless or reckless conduct.
It is unlawful in this state to run an automobile upon any public highway, where the buildings are of greater distance apart than 100 feet, at a greater rate of speed than 25 miles an hour, or, as stated in the indictment and the statute, at a greater rate of speed than a mile in 2 minutes and 24 seconds. It is also unlawful to run an automobile at a higher rate of speed than one mile in-5 minutes while passing another motor vehicle.
[-5] Such being the law, we say to you that any one who, while driving his automobile in violation of the statute, kills another by striking him with his car, is prima facie guilty of negligence, and such act will make the driver criminally liable and guilty of manslaughter, if it is clearly shown by the evidence that such unlawful speed was the cause of the death. But even though the jury should not be satisfied that the driver was running his car in violation of the statute, he would, nevertheless, be guilty of manslaughter if the death was caused by gross negligence on his part; that is, by a wanton, careless and reckless disregard of the rights and safety of others.
And we further instruct you that if the death resulted from the unlawful rate of speed, or from the careless and reckless driving of the car, the fact that the killing was unintentional on the defendant’s part does not excuse him. It makes no difference how unintentional it may have been, if the death was caused by the defendant’s criminal gross negligence. As we have already told you, involuntary manslaughter exists when a person, in committing an unlawful act, or in committing a lawful act without proper caution or skill, undesignedly kills another. That is the definition of manslaughter.
*128It is the duty o'f the driver of an automobile on the public highr way to run not only at a rate of speed permissible under the statute, but at such speed as an ordinarily prudent and careful man would use under the circumstances, having regard at all times to the danger of the situation and the probability of injuring others. The statute governing the speed of automobiles provides that nothing therein contained—
"shall permit any person to drive a motor vehicle at a greater speed than is reasonable, having regard to the traffic, or so as to endanger the safety of any person or injure the property of any person.”
We may say in this connection that a traveler on foot has the same right to the use of the public highway as an automobile or any other vehicle. But in using such highway all persons, pedestrians and drivers of automobiles alike, are bound to the exercise of reasonable care to prevent accidents, that is, such care as is reasonable and proper under the circumstances.
The defendant has asked the court to charge you that a person’s own memory of what he did or did not do, is ordinarily presumed to be more trustworthy than that of amere observer; that the actor (meaning the driver of an automobile) usually knows better than the observer what he did or did not do, and his testimony is generally entitled to greater weight on that account. We decline to so charge, but say to you that the jury must be the judges of the reliability of the witnesses and of the value and weight of their testimony, having regard, among other things, to their opportunities for seeing, knowing and remembering the things about which they testified.
Evidence of good character of the accused is to be taken in connection with all the other evidence and given such weight, under all the facts and circumstances, as the jury think it is entitled to.
In conclusion we say: If you believe from the testimony that at the time of the accident the defendant was driving his car in violation of the law, and that such act was the cause of the death of Raymond B. Kelly, your verdict should be guilty. And even if you do not believe that the defendant, at the time of the accident, was running his car in violation of the speed statute, but *129are satisfied that the death was caused by gross negligence on the part of the defendant, your verdict should be guilty. If you are not satisfied that the defendant is guilty of manslaughter, but believe that he is, under the evidence, guilty of an assault, you may find him guilty of an assault only.
In order to convict the prisoner, it is incumbent upon the state to prove beyond a reasonable doubt every material ingredient of the crime charged. If, therefore, after carefully considering all the evidence in the case, you should entertain a reasonable doubt of his guilt, your verdict should be not guilty,* * *
Verdict guilty.